Exhibit 10.78
 


 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is dated as of December 14, 2006 and is made by
and between TASKER PRODUCTS CORP., f/k/a TASKER CAPITAL CORP., a Nevada
corporation (the “Company”), and RICHARD FALCONE (the “Executive”).
 
WHEREAS, the Executive was brought on board to commence the implementation of a
restructuring of the Company, to establish a strategic plan and secure
financing; and
 
WHEREAS, the Executive has completed successfully those tasks and has determined
that it is now appropriate to resign from the Executive’s employment
relationship with the Company with the consent of the Company, and the parties
hereto desire to settle and resolve all issues arising from or related to such
relationship and the termination thereof.
 
NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the Company and the Executive (collectively referred to as the
“Parties”) hereby agree as follows:
 
1.  Resignation. The Executive hereby resigns from the Executive’s employment
with the Company with the consent of the Company as Chief Executive Officer and
the Executive hereby resigns and withdraws from all other positions (as an
employee, officer, director or board committee member or otherwise) of the
Company and of any subsidiary or affiliate of the Company (together with the
Company the “Company Entities”), effective as of the close of business on
December 14, 2006 (the “Effective Date”). The Executive agrees that he has
received all compensation owed to him in respect thereof (including under the
Employment Agreement (as hereinafter defined)), except for (i) payment of his
base salary and accrued but unpaid vacation through the date hereof, (ii) his
rights to exercise his vested stock options (“Stock Options”) pursuant to the
terms of the stock option agreements by and between the Executive and the
Company dated August 2, 2005, November 17, 2005 and January 25, 2006,
respectively with respect to 100,000, 300,000 and 2,200,000 shares of the
Company’s common stock (the “Stock Option Agreements”), and (iii) his right to
elect continuation of group health coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), and that upon receipt
of such compensation and benefits he will have no continuing right to receive
any additional compensation or benefits, including severance or a year-end
bonus, from any of the Company Entities following or in respect of such
resignation, except as specifically provided for herein.
 
2.  Settlement. In consideration of the Executive’s obligations in Section 5(b)
hereof, the Company hereby agrees to pay to the Executive, the amount of
$150,000 (the “Settlement Payment”). The Settlement Payment shall be paid in a
lump sum payment on December 14, 2006; provided, however, that if the Executive
fails to execute the Release Agreement, which is attached as Exhibit A hereto
(the “Release”), within the time frame specified hereunder and in Section 7 of
the Release or if the Executive rescinds the Release within the period specified
in Section 7 of the Release, the Executive shall promptly return the Settlement
Payment to the Company. The Executive shall also be entitled to retain his Stock
Options, exercisable for 2,600,000 shares of the Company’s common stock,
pursuant to the terms of the Stock Option Agreements, as heretofore amended. The
Company hereby acknowledges to the Executive that the Stock Option Agreements
have been amended, subject to the execution of this Agreement and the Release,
and expiration, without rescission, of the rescission period in Section 7 of the
Release, as follows: (i) the Stock Options are vested in full, (ii) the exercise
price of the Stock Options have been reduced to $0.11 per share and (iii) the
Stock Options are exercisable at the option of the Executive on a “cashless”
basis.
 
 
 

--------------------------------------------------------------------------------

 
3.  Benefits. The Company shall promptly reimburse the Executive for any medial
insurance costs incurred by the Executive and/or his spouse through December 31,
2007. The Executive shall not be entitled to receive any other benefits of the
Company from and after the Effective Date other than as specifically provided
herein.
 
4.  Return of Company Property. The Executive represents and warrants that he
will return to the Company or, at the Company’s option, confirm that he has
destroyed, in each case, no later than December 14, 2006, all property of the
Company, including all equipment, all corporate credit cards issued in the
Executive’s or the Company’s name, all keys to offices of the Company and all
memoranda, records and other documents, papers or electronic media relating to
the Company (including without limitation all account information such as
contact names, addresses, numbers and other information regarding customers and
potential customers), and all copies thereof including such items stored in
computer memories, prepared by or made available to the Executive during
employment with the Company. Notwithstanding the previous sentence, subject to
the execution of the Release and expiration, without rescission, of the
rescission period in Section 7 of the Release, the Executive is entitled to
retain his laptop computer, his cell phone, and his blackberry, provided that he
temporarily gives the Company the opportunity and access to erase all materials
on the laptop computer and on the blackberry; it being understood that the
Company and its agents shall no longer provide any service to the foregoing.
Subject to the execution of the Release and expiration, without rescission, of
the rescission period in Section 7 of the Release, the Executive shall be
entitled, at the Company’s expense through December 31, 2007, to continue to use
that certain leased car that he uses that is in the Company’s name. In the event
that the current lease for said vehicle expires prior to December 31, 2007, the
Company shall promptly reimburse the Executive the cost of a replacement vehicle
during such time provided that the Company shall not be responsible to reimburse
the Executive any amounts in excess of the current lease costs through December
31, 2007.
 
5.  Covenants.
 
a.  Confidentiality; Non-Compete. The Executive acknowledges to the Company that
he continues to be bound by the confidentiality, noncompetition and
nonsolicitation restrictions contained in the Employment Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
b.  Release and Non-Disparagement. Simultaneously with the execution of this
Agreement, the Company shall execute and deliver to the Executive, the Release.
This Agreement shall be null and void if the Executive fails to execute the
Release within the time period provided in Section 7 of the Release or if the
Executive rescinds his execution of the Release within the time period provided
in Section 7 of the Release.
 
c.  Mail, Telephone and Email. The Company shall promptly forward to the
Executive all personal correspondence and mail it receives from time to time on
the Executive’s behalf (including without limitation, insurance documentation).
During the sixty (60) days following the Effective Date, on the same basis as
are currently available, the Company shall promptly notify each party that sends
the Executive an email that he is no longer employed with the Company and place
a similar message on the Executive’s voicemail at the Company.
 
6.  Representations.
 
a.  Authority, Reliance, Liens. The Executive represents and warrants that (i)
the Executive has the capacity to act on the Executive’s own behalf and on
behalf of all who might claim through the Executive to bind them to the terms
and conditions of the Resignation Documents (defined below), (ii) the Executive
has not relied upon any representations or statements made by the Company which
are not specifically set forth in this Agreement, and (iii) there are no liens
or claims of lien or assignments in law or equity or otherwise of or against any
of the claims or causes of action released pursuant hereto.
 
b.  Voluntary Execution. This Agreement and the other Resignation Documents are
executed voluntarily and without any duress or undue influence on the part or
behalf of the Parties hereto, with the full intent of releasing all claims. The
Parties acknowledge that: (i) they have read each Resignation Document, (ii)
they have been represented in the preparation, negotiation, and execution of
each Resignation Document by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel, (iii) they understand the terms and
consequences of each Resignation Document and of the releases therein contained,
and (iv) they are fully aware of the legal and binding effect of each
Resignation Document.
 
c.  Counsel. The Executive acknowledges that the Company has specifically
advised the Executive to seek counsel regarding the legal, tax and other
consequences of the matters provided in this Agreement and the other Resignation
Documents. In the event that the Executive elects not to consult with an
attorney or other counsel regarding the Executive’s rights and obligations under
the Resignation Documents and the legal effect hereof, the Executive hereby
waives all rights to such consultation. Such waiver is and shall be irrevocable
and unequivocal, without any conditions or reservations of any kind.
 
7.  Severability. The parties understand and agree that in the event any
provision of any Resignation Document is deemed to be invalid or unenforceable
by any court or administrative agency of competent jurisdiction, the respective
Resignation Document shall be deemed to be restricted in scope or otherwise
modified to the extent necessary to render the same valid and enforceable or, in
the event that any provision of any Resignation Document cannot be modified or
restricted so as to be valid and enforceable, then the same shall be deemed
excised from the respective Resignation Document if circumstances so require,
and the respective Resignation Document shall be construed and enforced as is
such provision had originally been incorporated therein as so restricted or
modified, or as if such provision had not originally been contained therein, as
the case may be.
 
 
-3-

--------------------------------------------------------------------------------

 
8.  Entire Agreement; Amendment. This Agreement, together with the Release (the
“Resignation Documents”) represent the entire agreement and understanding
between the Company and the Executive concerning the Executive’s employment with
the Company and the separation of the Executive from the Company, and supersedes
and replaces any and all prior agreements and understandings concerning the
Executive’s relationship with the Company and the Executive’s compensation by
the Company, including without limitation the Employment Agreement effective as
of February 2, 2006 between the Company and the Executive (other than Sections
7, 8, 9 and 10 thereof), and any prior employment agreement previously entered
into by the Company and the Executive, excluding the Stock Option Agreements.
This Agreement may only be amended by a written instrument signed by the
Executive and a duly authorized officer of the Company.
 
9.  Specific Enforcement. The Executive acknowledges and agrees that the Company
will suffer irreparable harm as a consequence of any breach or threatened breach
by the Executive of any of the provisions of any Resignation Document and the
Executive hereby consents to the Company seeking and being awarded such
injunctive and other equitable relief as a court may deem appropriate in the
circumstances to prevent or restrain any such breach or threatened breach. In
addition, the Executive breaches any term of a Resignation Document, the Company
may commence legal action and pursue any available legal and equitable remedies,
including but not limited to suspending and recovering any and all payments and
benefits made or to be made under this Agreement, together with reimbursement of
any reasonable legal fees or expenses incurred by them in connection therewith.
If Company seeks and/or obtains relief from an alleged breach of a Resignation
Document, all of the provisions of this Agreement shall remain in full force and
effect.
 
10.  Governing Law. This Agreement and each other Separation Document shall in
all respects be interpreted and governed by the laws of the State of Connecticut
(without regard to Connecticut’s conflicts laws) and the Parties in any action
arising out of this Agreement shall be subject to the jurisdiction and venue of
the federal and state courts, as applicable, of the State of Connecticut,
Fairfield County. The Executive agrees that service of process upon the
Executive in any such action or proceeding may be made by delivery thereof by
first-class mail, postage prepaid, to the Executive, at his last known address
on the books and records of the Company.
 
11.  Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.
 
12.  Successors. This Agreement shall extend and inure to the benefit of, and
shall be binding upon, the Executive, the Company, and each of their respective
successors and assigns.
 
13.  Further Assurances. At the request of any Party, the other Party shall
execute and deliver such further documents, and take such other action, as may
be necessary or appropriate to give full effect to the transactions contemplated
by this Agreement.
 
14.  Counterparts This Agreement may be executed in one or more counterparts,
and each counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned.
 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 



    /s/ Richard Falcone    

--------------------------------------------------------------------------------

RICHARD FALCONE

 

STATE OF }     COUNTY OF }ss:            

 
On the __ day of December in the year 2006 before me, the undersigned,
personally appeared Richard Falcone, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same, and
that by his signature on the instrument, the individual executed the instrument.
 

   

--------------------------------------------------------------------------------

                                Notary Public

 

            TASKER PRODUCTS CORP.  
   
   
    By:   /s/ Lanny Dacus  

--------------------------------------------------------------------------------

Name: Lanny Dacus   Title: President and CEO

 

STATE OF }     COUNTY OF }ss:            

 

On the ____ day of December in the year 2006 before me, the undersigned,
personally appeared _______________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 
 
 

   

--------------------------------------------------------------------------------

                                Notary Public

 

 



 
-5-

--------------------------------------------------------------------------------

 


EXHIBIT A


RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made as of the __ day of December,
2006 by and between RICHARD FALCONE (“Executive”) and TASKER PRODUCTS CORP.
f/k/a TASKER CAPITAL CORP. (the “Company”).


WHEREAS, Executive’s employment by the Company will terminate; and


WHEREAS, in connection with that termination and pursuant to that certain
Agreement by and between the Company and Executive dated as of the date hereof
(the “Agreement”), the Company has agreed to pay Executive certain amounts
(including, without limitation, the Settlement Payment (as defined therein)),
subject to the execution of this Release.


NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:


1.  Resignation. Executive hereby resigns from Executive’s employment with the
Company with the consent of the Company as Chief Executive Officer and Executive
hereby resigns and withdraws from all other positions (as an employee, officer,
director or board committee member or otherwise) of the Company and of any
subsidiary or affiliate of the Company, effective as of the open of business on
December __, 2006 (the “Effective Date”).


2.  Acknowledgements. Executive acknowledges that: (i) the payments described in
Section 2, 3 and 4 of the Agreement constitute full settlement of all his rights
under the Agreement, (ii) he has no entitlement under any other severance or
similar arrangement maintained by the Company, and (iii) except as otherwise
provided specifically in this Release, the Company does not and will not have
any other liability or obligation to him. Executive further acknowledges that,
in the absence of his execution of this Release, he would not otherwise be
entitled to the payments described in Section 2, 3 and 4 of the Agreement.


3.  Release and Covenant Not to Sue.


3.1. Release. Executive hereby fully and forever releases and discharges the
Company (including, for purposes of this Section 3, all predecessors and
successors, subsidiaries, affiliates, assigns, officers, directors, trustees,
employees, agents and attorneys, past and present) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Release, out of Executive’s employment by the Company or the termination
thereof, including, but not limited to, any claims Executive may have for wages,
bonuses, commissions, penalties, deferred compensation, vacation pay, separation
benefits, defamation, libel, slander, negligence, breach of covenant of good
faith and fair dealing, personal injury, emotional distress, breach of contract,
breach of confidentiality, invasion of privacy, negligence, improper discharge
(based on contract, common law, or statute, including any federal, state or
local statute or ordinance prohibiting discrimination or retaliation in
employment), alleged violation of the United States Constitution, the
Constitution of the State of New Jersey, the Civil Rights Act of 1964, including
Title VII, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Older Workers Benefit Protection
Act, the Equal Pay Act of 1963, the Family Medical Leave Act, the Rehabilitation
Act of 1973, or any other federal, state (including, but not limited to
Connecticut) or local statutes concerning employment, labor, and/or human rights
or discrimination laws, and any claim for discrimination or retaliation based on
sex, race, color, creed, religion, age, national origin, marital status, sexual
orientation, disability, or perceived disability, medical condition, status with
regard to public assistance, sexual harassment, or any other protected class
status, but excludes claims arising after the date hereof out of any breach of
this Release.


 
-6-

--------------------------------------------------------------------------------

 
3.2. Covenant Not to Sue. Executive expressly represents that he has not filed a
lawsuit or initiated any other administrative proceeding against the Company and
that he has not assigned any claim against the Company to any other person or
entity. The Executive further promises not to initiate a lawsuit or to bring any
other claim against the Company arising out of or in any way related to
Executive’s employment by the Company or the termination of that employment
other than with respect to those claims expressly not released by the Executive
hereunder. Nothing in this Release, however, shall prevent or restrict Executive
from cooperating with the Equal Employment Opportunity Commission with respect
to any investigation or claim of age discrimination in violation of the Age
Discrimination in Employment Act; provided, however, that Executive agrees that
if any action with respect to the claims released herein is brought in his name
before any court or administrative tribunal, he will not accept any payments in
connection therewith.


3.3. Claims Not Released. In addition, the forgoing will not be deemed to
release Executive from claims solely (a) to enforce this Release, (b) to enforce
the Agreement, (c) to enforce the confidentiality, non-competition and
non-solicitation restrictions contained in the Employment Agreement by and
between Executive and the Company effective as of February 2, 2006 (the
“Employment Agreement”) or (d) for indemnification under the Company’s By-Laws,
under applicable law, under any indemnification agreement between the Company
and Executive (including, without limitation that certain Indemnification
Agreement dated June 16, 2006) or under any similar arrangement including,
without limitation, with respect to claims involving Provco Ventures.


4.  Non-Competition and Confidentiality Obligations. Executive acknowledges that
Sections 7, 8, 9 and 10 of the Employment Agreement survive the termination of
his employment. Executive affirms that the restrictions contained in the
Employment Agreement are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions, and that he will abide by those
restrictions.


5. Non-Disparagement. The Executive will not disparage Company or any of its
directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the personal or professional
reputation of Company or any of its directors, officers, agents or employees.


 
-7-

--------------------------------------------------------------------------------

 
6.  Cooperation. Executive further agrees that he will reasonably cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) which relates to
matters with which Executive was involved during or which otherwise relate to
his employment with Company including, without limitation the Company’s
litigation involving James Collins. Executive shall render such cooperation in a
timely manner on reasonable notice from the Company.


7.  Rescission Right. Executive expressly acknowledges and recites that (a) he
has read and understands this Release in its entirety, (b) he has entered into
this Release knowingly and voluntarily, without any duress or coercion; (c) he
has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Release before signing it; (d) he was provided
twenty-one (21) calendar days after receipt of the Release to consider its terms
before signing it; and (e) he is provided seven (7) calendar days from the date
of signing to terminate and revoke this Release in which case this Release shall
be unenforceable, null and void. Executive may revoke this Release during those
seven (7) days by providing written notice of revocation to the Company. This
Release will become effective and enforceable on the day following the
expiration of the seven-day revocation period (the "8th Day"). In the event that
Executive does revoke this Release in writing prior to the 8th Day, this Release
shall not be effective or enforceable and, in such event, all rights, agreements
and obligations created by this Release shall be ineffective, null, void and
unenforceable, except for the termination of his employment, which is effective
as of the Effective Date even if Executive does revoke this Release. Executive
further understands that if he revokes this Release in accordance with this
Section 7, Executive will be obligated to promptly return the Settlement
Payment.


8. Release and Covenant Not to Sue.
 
8.1. Release. The Company hereby fully and forever releases and discharges
Executive (including, for purposes of this Section 8, all predecessors and
successors, subsidiaries, affiliates, assigns, officers, directors, trustees,
employees, agents and attorneys, past and present) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Release, out of Executive’s employment by the Company or the termination
thereof, including, but not limited to, any claims the Company may have for
defamation, libel, slander, negligence, breach of covenant of good faith and
fair dealing, personal injury, emotional distress, breach of contract, breach of
confidentiality, invasion of privacy, negligence, improper discharge (based on
contract, common law, or statute, including any federal, state or local statute
or ordinance prohibiting discrimination or retaliation in employment), alleged
violation of the United States Constitution, the Constitution of the State of
New Jersey, the Civil Rights Act of 1964, including Title VII, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Older Workers Benefit Protection Act, the Equal Pay Act of
1963, the Family Medical Leave Act, the Rehabilitation Act of 1973, or any other
federal, state (including, but not limited to Connecticut) or local statutes
concerning employment, labor, and/or human rights or discrimination laws, and
any claim for discrimination or retaliation based on sex, race, color, creed,
religion, age, national origin, marital status, sexual orientation, disability,
or perceived disability, medical condition, status with regard to public
assistance, sexual harassment, or any other protected class status, but excludes
claims arising after the date hereof out of any breach of this Release.


 
-8-

--------------------------------------------------------------------------------

 
8.2. Covenant Not to Sue. The Company expressly represents that it has not filed
a lawsuit or initiated any other administrative proceeding against Executive and
that it has not assigned any claim against Executive to any other person or
entity. The Company further promises not to initiate a lawsuit or to bring any
other claim against Executive arising out of or in any way related to
Executive’s employment by the Company or the termination of that employment
other than with respect to those claims expressly not released by the Company
hereunder.


8.3. Claims Not Released. In addition, the forgoing will not be deemed to
release the Company from claims solely (a) to enforce this Release, (b) to
enforce the Agreement or (c) to enforce the confidentiality, non-competition and
non-solicitation restrictions contained in the Employment Agreement.


9.  Miscellaneous.


9.1. No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to Executive. There have been no
such violations, and the Company specifically denies any such violations.


9.2. Successors and Assigns. This Release will inure to the benefit of and be
binding upon the Company and Executive and their respective successors,
executors, administrators, heirs and (in the case of the Company) permitted
assigns. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise. Executive
may not make any assignment of this Release or any interest herein.


9.3. Severability. The provisions of this Release are severable. If any
provision or the scope of any provision is found to be unenforceable or is
modified by a court of competent jurisdiction, the other provisions or the
affected provisions as so modified shall remain fully valid and enforceable.


9.4. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating subject matter hereof. This Release may not be changed or modified,
except by an agreement in writing signed by each of the parties hereto.


9.5. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of Connecticut, without regard to the
application of the principles of conflicts of laws.


9.6. Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.


 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and Executive has executed this Release, in each case
as of the date first above written.



        TASKER PRODUCTS CORP.  
   
   
    By:   /s/ Lanny Dacus  

--------------------------------------------------------------------------------

Name: Lanny Dacus   Title: President and CEO               /s/ Richard Falcone  

--------------------------------------------------------------------------------

RICHARD FALCONE


 
-10-

--------------------------------------------------------------------------------

 